Citation Nr: 1741734	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-27 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1981.

The Veteran originally filed a claim for service connection of a low back disability in 1981. This claim was denied in July 1981, and the Veteran did not appeal this decision.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened the Veteran's claim for service connection and continued to deny service connection of the Veteran's low back disability.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via videoconference.  A transcript of the hearing has been associated with the claims file.

These matters were remanded to the RO for additional development in an April 2016 Board decision, for the purpose of supplementing the record with an addendum opinion and for further efforts to procure outstanding treatment records from VA medical facilities in New Orleans, Louisiana, Corpus Christi, Texas, and the South Texas Veteran's Health Care System, as well as private records from Beta Chiropractic in Corpus Christi, Texas and from MidPoint Chiropractic Center in Cape Coral, Florida.  The Board finds that there has been substantial compliance with the directives of the latest remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998).  The record was supplemented with a VA addendum opinion in June 2016, and the VA has obtained all available VAMC treatment records, documenting materials that could not be located.  In addition, in May 2016 the RO provided requisite medical authorizations for the potentially outstanding private medical records.  Review of the record shows that the Veteran has not responded to the May 2016 correspondence, nor raised any argument with regard to the VA opinions, and thus, no further action is necessary and these matters are ripe for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder was last denied by the RO in a July 1981 rating decision; but he did not initiate an appeal or submit new and material evidence within one year. 

2.  Evidence added to record since the July 1981 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

3.  A low back disorder did not have its onset during active service, did not manifest within one year of separation from active service, and was not caused or aggravated by an incident or illness of service. 


CONCLUSIONS OF LAW

1.  The July 1981 rating decision that denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

2.  The evidence received since the July 1981 rating decision is new and material, and the claim for service connection is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran seeks to reopen his previously denied claim for service connection for a low back disorder.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is well to observe that the Board has a jurisdictional obligation to determine whether the evidentiary threshold set forth in 38 U.S.C.A. § 5108 has or has not been met for the purposes of determining if a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Fortuck v. Principi, 17 Vet. App. 173, 179 (2003);Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for a low back disorder in a July 1981 rating decision.  That decision found that while the Veteran was seen for low back discomfort in service, the medical issue had "resolved" and the evidence now did not indicate the existence of a current disability.  See July 1981 Rating Decision ("problem was resolved...x-rays found no abnormalities of Veteran's back.")  The Veteran was notified of this decision and of his appellate rights but did not initiate an appeal or submit new and material evidence prior to the expiration of the appeal period, and that decision became final.  As such, the July 1981 rating decision represents the last and final disallowance of the claim of service connection for a low back disorder.  See Evans v. Brown, 9 Vet. App 273, 283-85 (1996).  Accordingly, this claim may only be reopened if new and material evidence is submitted. 

The evidence received since the July 1981 rating decision and relevant to reopening the claim includes medical evidence showing a current diagnosis of a low back disorder.  See September 2011 VA examination ("Diagnosis #1: DJD/DDD L spine...Date of Diagnosis 9/22/11"). 

Presuming its credibility, this newly submitted evidence shows the Veteran has a current spinal disability.  As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim.  Accordingly, the claim of service connection a low back disorder is reopened.  38 C.F.R. § 3.156(a).


Service Connection

The Veteran contends that his current lower back disorders, including degenerative joint disease (DJD), stem from a documented in-service low back strain, resulting in symptoms that have continued from his active duty through to the present day.  

Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The United States Court of Appeals for the Federal Circuit  clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among the diseases listed in section 3.309(a). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id.  Instead, under 38 U.S.C.A. §§ 1154(a)  lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377  (footnote omitted).  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307  -09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id.  See also Savage, 10 Vet. App. at 498.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Facts & Analysis

Given the evidence of record, the Board finds that service connection for a low back disorder is not warranted on either a direct or presumptive basis.  Evidence accumulated since the October 2011 rating decision, including the recent VA examinations and addendum reports, fails to provide any probative evidence in support of the Veteran's claim.  Moreover, as discussed above, the Veteran was given the opportunity to avail himself of additional private treatment records, but did not respond to the medical authorization requests.  See Wood v. Derwinski, 1 Board. App. 190 (1991) (Claimant has some responsibility to cooperate in the development of all facts pertinent to the claim, the duty to assist is not a "one-way street").

Regarding the first element of Shedden, the Veteran has current diagnoses of DJD and degenerative disc disease.  See September 2011 VA examination.  Therefore, the Board finds that the first element of service connection, the existence of a current diagnosis, has been met.

Next, under Shedden, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran's treatment records indicate he sought treatment for "low back pain" in December 1977, causing him discomfort with prolonged sitting and standing.  At the time, an impression of "acute muscle spasm" was noted.  At his February 1981 discharge examination, the examiner did not identify any lower back diagnosis but noted the Veteran's report of "still painful after long periods of standing/strenuous activity."  On the corresponding self-report of medical history, the Veteran reported his health as "excellent," yet also provided a positive response as to "recurrent back pain."  In light of these documented incidents, the Board finds that the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit persuasive evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current disability, as such is shown by the September 2011 VA examination.  Further, service treatment records reflect complaints of lower back pain while on active duty.  What remains necessary to substantiate his claim is persuasive competent and credible evidence of a nexus between the current low back disorder and the in-service complaints. 

First, there is no medical evidence or competent and credible lay evidence that arthritis of the lumbar spine was manifested to a compensable degree in the first post-service year.  The February 1981 separation examination noted subjective complaints of discomfort, but no diagnoses or other abnormalities were identified.  Moreover, as testified to by the Veteran and reflected in the medical evidence of record, he did not seek treatment until 1998 at the earliest, with no evidence of a documented diagnosis until years later when disc degeneration was identified upon a scan of his lower back.  See April 2013 Beta Chiropractic ("seen in my office for palliative care for reduction of his symptoms from 1998-2005"); Compare May 2008 Midpoint Chiropractic X-Ray ("lumbar x-ray findings revealed no gross soft tissue pathology") with April 2011 Corpus Christi CT scan ("degenerative changes of the spine").  The Board finds that the diagnosis of arthritis is not within the ability of a layperson to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Consequently, service connection for a low back disorder on the basis that it became manifest in service, or manifested to a compensable degree within one year of the Veteran's discharge from service is not warranted.

The analysis turns to whether the Veteran's current diagnoses may somehow otherwise be related to the Veteran's service.  The medical evidence that specifically addresses this question consists of the opinions offered by the September 2011 and June 2016 VA examinations, where the examiner found that the evidence did not demonstrate that the Veteran's current diagnoses were related to in-service injury, event, or illness.  In September 2011, the VA examiner explained that no diagnosis appeared until recently, and that the current x-ray findings indicating the pathology "are not severe or advanced enough to be from thirty-four years ago."  

In June 2016, following a review of the claims file with the additional medical documentation obtained after the first examination, the VA physician reaffirmed his earlier opinion from 2011.  The examiner noted the Veteran's in-service "minor strains" and normal discharge examination, emphasizing the Veteran's lack of any lower back complaints between the 1977 injury and the 1981 discharge.  Regarding post-service continuity, the examiner identified that spinal pathology did not appear until thirty-five years after active duty, and that the treatment was related to "playing racquetball."  Lastly, the examiner addressed the statements of the Veteran and his friends regarding his symptoms, noting that the letters in support reflect only the Veteran's subjective reports and not their own objective conclusions.  In this regard, the examiner further identified that upon discharge, the Veteran commented that his health was "excellent."  

The Veteran's lay statements in support of his claim have been considered, including the statements from his siblings and his ex-wife regarding his ongoing discomfort in his back.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain, and the Veteran's friends and relatives are also competent to report on personal observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that while the Veteran and his ex-wife and friends clearly believe that the Veteran has a low back disorder as a result of his time in service, as laypersons without any medical training and expertise, they are not qualified to render a medical opinion regarding the etiology of the degenerative changes affecting his lumbar spine.  In this regard, the Board finds that the determination of whether any current low back disability is a continuing chronic disease process from a low back injury noted in service as opposed to low back complaints triggered by separate and distinct post-service events is medically complex, and therefore requires medical expertise to resolve.  Moreover, any relationship between the current low back disability and symptoms of back pain experienced over the years must be established by medical evidence because back pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  

Here, the probative medical opinion evidence has indicated that there is no relationship between the Veteran's current low back disability and service.  The medical opinions are more probative than the lay opinions, and are dispositive of the nexus question presented in this case.

Furthermore, in his own statements and testimony the Veteran indicated that there was still a nearly twenty year gap between service and his seeking help with lower back discomfort, a fact that the examiners and the Board finds highly persuasive.  As continuity of symptomatology has not been demonstrated, there is no nexus or causal link to any current disability as the most probative medical evidence of record, the VA opinions, do not provide support to this theory and there exists no medical opinions to the contrary.

The Board does not dispute the fact that the Veteran has a current diagnosis, or that he experienced low back pain while in service.  However, the Board finds the VA examiner opinions to be the most probative evidence of record regarding the etiology of the Veteran's back disorder.  Importantly, in finding that a nexus to an in-service incident, event, or occurrence in the military could not be established, the VA examiners noted that the current disabilities would be of a much greater severity should they have developed over forty years prior and continued to degenerate and it would also be highly unlikely, in light of the fact that the Veteran was able to complete his final four years of service without any complaints of back trouble until he was discharged.  The examiner also identified the Veteran's post-service exercise regimen as corresponding with his back pain.  Thus, the examiner provided a logical rationale for why a favorable nexus opinion could not be given.

In summary, the most probative evidence is against the Veteran's claim for service connection on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), and 3.309(a).  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; to this extent, the appeal is granted.

Entitlement to service connection for a low back disorder, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


